[Cite as State v. Covey, 2022-Ohio-2286.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio/City of Oregon                    Court of Appeals No. L-21-1043

        Appellee                                Trial Court No. 20CRB008780101

v.

Opal Covey                                      DECISION AND JUDGMENT

        Appellant                               Decided: June 30, 2022

                                            *****

        Melissa M. Purpura, City of Oregon Prosecuting Attorney, for appellee.

        Adam H. Houser, for appellant.

                                            *****

        OSOWIK, J.

        {¶ 1} This is an appeal from a February 23, 2021 judgment of the Oregon

Municipal Court, convicting appellant on one count of criminal trespass, in violation of

R.C. 2911.21(A), a misdemeanor of the fourth degree.
       {¶ 2} This case arises from appellant’s September 4, 2020 entry and remainder

upon the premises of the Oregon Menards store (“Menards”), in contravention of a

July 5, 2020 notice of trespass and directive not to return to the premises, issued to

appellant by store management and Oregon police officers.

       {¶ 3} The July 5, 2020 notice of trespass was issued by Menards in response to

disruptive conduct by appellant towards other store customers, which triggered multiple

complaints to Menards.

       {¶ 4} Following her conviction, appellant was sentenced to a 30-day suspended

jail term, one-year of inactive probation, a no contact order with Menards, and the

imposition of a fine and court costs. For the reasons set forth below, this court affirms

the judgment of the trial court.

       {¶ 5} Appellant, Opal Covey, sets forth the following two assignments of error:

              1. The trial court ruling was against the manifest weight of the

       evidence as she had made a privilege[d] entry into the Menards property.

              2. There was not sufficient evidence to convict appellant as she had

       made a privilege[d] entry into the Menards property.

       {¶ 6} The following facts are relevant to this appeal. In November of 2019,

approximately one-year prior to the timeframe of the events pertinent to this appeal,

appellant purchased and took delivery of insulation from Menards.




2.
       {¶ 7} On July 5, 2020, approximately nine months later, appellant returned to

Menards and engaged in conduct agitating to other customers. Appellant vociferously

espoused various personal beliefs, including but not limited to, her staunch opposition to

the Covid mask requirements in effect at the time. Appellant directed this commentary at

random customers shopping at Menards.

       {¶ 8} Given the ensuing commotion, management received complaints from

multiple upset customers. In an effort to diffuse the matter, employees approached

appellant, advised her that she could not engage with other customers in this way, and

they requested that she refrain or they would have no choice but to eject her from the

premises. Appellant declined to do so. The commotion continued.

       {¶ 9} A manager next approached appellant and advised her that she needed to

immediately discontinue or she would have to leave the premises. Despite another

informal opportunity to moderate her conduct, and avoid expulsion, appellant again

declined to do so. The commotion continued.

       {¶ 10} After appellant’s conduct persisted following the second warning, the

manager returned to appellant and advised her that she was no longer welcome in the

store and she needed to leave. Appellant responded, “Go to hell.” The Oregon Police

Department was then called by Menards to address the situation.

       {¶ 11} The responding Oregon police officers advised appellant that due to her

disruptive conduct she needed to leave and not return to Menards. Paperwork that had




3.
been prepared in the interim, entitled “TRESPASS NOTICE”, specifically identifying

appellant and barring her from the premises, was explained and presented to appellant.

       {¶ 12} In addition, appellant was verbally notified by both management and the

responding officers to depart the premises and not to return.

       {¶ 13} On September 4, 2020, several months after the July incident and contrary

to the notice of trespass, appellant returned to Menards. In an apparent attempt to

legitimize her return, appellant had on her person a November 2019 receipt from a

purchase occurring the prior year.

       {¶ 14} On September 4, 2020, Menards’ facial recognition software flagged

appellant’s unlawful presence on the premises. This triggered an automated electronic

notification of the issue to management.

       {¶ 15} In response, the on-duty loss prevention manager located appellant and

instructed her to leave the store due to her prior notice of trespass on July 5, 2020.

Despite being afforded another opportunity to informally resolve the matter, appellant

refused to leave and suggested that the police be contacted.

       {¶ 16} Upon their arrival at the scene, the officers instructed appellant to depart

the premises. One of the responding officers had also been present during appellant’s

July incident at the store. Appellant acknowledged to that officer that she was aware that

she had been previously told by the police not to return.




4.
       {¶ 17} Appellant nevertheless maintained that she had legitimately returned to the

premises. Appellant displayed her 2019 receipt, for a completed transaction predating

these events.

       {¶ 18} Since the 2019 receipt did not negate appellant’s September 4, 2020

criminal trespass at Menards, appellant was cited on one count of criminal trespass, in

violation of R.C. 2911.11(A), a misdemeanor of the fourth degree.

       {¶ 19} The case was continued by the trial court on several occasions at

appellant’s request. On February 23, 2021, a bench trial was conducted. Detailed

testimony was provided by the eyewitness managers and personnel, in addition to the

Oregon police officers who responded to the scene on both of the above-detailed 2020

occasions.

       {¶ 20} The general manager testified that on September 4, 2020 he was contacted

by loss prevention after the facial recognition software utilized at the store alerted that

appellant, a person previously issued a trespass notice, had unlawfully returned and

entered the lumberyard area.

       {¶ 21} The store manager testified that he instructed the loss prevention officer to

locate appellant and request that she voluntarily leave the premises, affording appellant

another opportunity to informally resolve the matter.

       {¶ 22} Appellant refused and requested that the police be called. While awaiting

the arrival of the police, the manager testified that he again attempted to cooperatively




5.
resolve the matter with appellant. He asked her to leave the premises. Appellant again

refused and restated her request that the police be called.

       {¶ 23} The trial court was next presented with testimony from Officers Pettit and

Denomy of the Oregon Police Department, both of whom were responding officers,

collaborating the above-described events.

       {¶ 24} Following the arrival of the police officers, one of whom had also

responded to the July incident, appellant was presented with another trespass notice,

again banning her from Menards.

       {¶ 25} The notice stated, in relevant part, “This notice to you that all locations of

Menards Inc. hereby revokes and withdraws any permission or license * * * to enter its

building and lot * * * this trespass notice is in effect indefinitely.”

       {¶ 26} Appellant executed the document and took a copy of it. In conjunction,

appellant conceded to the officers her awareness that she had been previously notified to

leave and not to return in the course of July incident.

       {¶ 27} In addition, appellant testified on her own behalf. While appellant

acknowledged being told on July 5, 2020 not to return, she maintained that the 2019

receipt somehow operated to nullify her subsequent September 4, 2020 criminal trespass.

       {¶ 28} The crux of the balance of appellant’s defense was reflected in her

testimony that, “I’m a television – I’m a very famous person all over the country and all




6.
over the world and nobody knows anything against me * * * this was a setup.”

(Emphasis added).

       {¶ 29} The trial court was not persuaded that appellant’s trespass was nullified by

the 2019 receipt or was the result of a “set-up.” The trial court ultimately stated to

appellant, “I don’t sense there is any remorse, go ahead and have a seat.”

       {¶ 30} Appellant was found guilty and was sentenced to a 30-day suspended

sentence, inactive probation, a no contact order, and the imposition of a fine and court

costs. This appeal ensued.

       {¶ 31} In the first assignment of error, appellant asserts that the trespass

conviction was against the manifest weight of the evidence. We do not concur.

       {¶ 32} R.C. 2911.21(A)(3) establishes, in relevant part, “No person, without

privilege to do so, shall * * * recklessly enter or remain on the land or premises of

another, as to which notice against unauthorized access or presence, is given by actual

communication to the offender.”

       {¶ 33} In determining whether a disputed conviction is against the manifest weight

of the evidence, we must review the entire record, weigh the evidence and all reasonable

inferences, consider the credibility of the witnesses, and determine whether, in resolving

any conflicts in the evidence, the trier of fact clearly lost its way causing a manifest

miscarriage of justice, such that a reversal is warranted. State v. Levesque, 6th Dist.




7.
Lucas No. L-20-1029, 2021-Ohio-27, ¶ 22, citing State v. Thompkins, 78 Ohio St.3d 380,

387, 678 N.E.2d 541 (1997).

       {¶ 34} In support of this assignment, appellant argues that she had, “[A] receipt to

pick up property that she had already purchased and was legally hers. Hence, she had a

privilege to be there.”

       {¶ 35} The record reflects that on September 4, 2020, there were no items at

Menards, in connection to the 2019 receipt or otherwise, awaiting pickup by appellant.

       {¶ 36} It is well-established that, “A person is a trespasser regardless of his intent

not to trespass or [the] mistaken belief that he is not trespassing.” Diesz v. AMPCO Sys.

Parking, 9th Dist. Summit No. 23235, 2007-Ohio-621, ¶ 13, citing Gladon v, Greater

Cleveland Regional Transit Auth., 75 Ohio St.3d 312, 662 N.E.2d 287 (1996).

       {¶ 37} The record reflects that on July 5, 2020, appellant was given multiple

opportunities to peaceably, informally remove herself from Menards following the

disruptions to other customers resulting from her conduct.

       {¶ 38} Appellant refused to cease and refused to leave, requiring the police to be

called to address the matter. Appellant was presented with a notice of trespass, and

notified that she needed to depart and not return.

       {¶ 39} The record reflects that on September 4, 2020, appellant disregarded the

prior notice of trespass and unlawfully returned to the premises. Menards facial

recognition software detected her presence and notified store personnel.




8.
       {¶ 40} The record reflects that despite being given several additional opportunities

to peaceably, informally depart the premises on September 4, 2020, appellant refused and

remained on the premises.

       {¶ 41} The record reflects that appellant acknowledged to the responding officers

on September 4, 2020, her awareness that she had previously been instructed not to return

to Menards.

       {¶ 42} In the context of these facts and circumstances, appellant’s stance that her

possession of a 2019 receipt should be construed to shield her from criminal liability for

the September 4, 2020 trespass underlying this case is without merit. Appellant’s

unilateral claim at trial of a “set-up” is likewise without merit.

       {¶ 43} In accord with Diesz and Gladdon, appellant trespassed at Menards

regardless of any claimed lack of intent or mistaken belief that her presence was lawful.

       {¶ 44} We find that the record is devoid of evidence that the trier of fact lost its

way and caused a manifest miscarriage of justice in convicting appellant of criminal

trespass.

       {¶ 45} Wherefore, we find appellant’s first assignment of error not well-taken.

       {¶ 46} In appellant’s second assignment of error, appellant asserts that there was

insufficient evidence in support of the conviction. We do not concur.

       {¶ 47} It is well-established that in reviewing a sufficiency of the evidence

challenge, we must examine the evidence in the light most favorable to the prosecution




9.
and determine whether the evidence, if believed, could convince a rational trier of fact

that the state proved the essential elements of the crime beyond a reasonable doubt. State

v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus; State

v. Yarbrough, 95 Ohio St.3d 227, 2002-Ohio-2126, 767 N.E. 2d 216, ¶ 78.

       {¶ 48} In support of the second assignment, appellant similarly alleges, “The state

failed to prove that [appellant] did not have privilege to be on Menards[‘] property.”

       {¶ 49} As discussed in detail above, appellant offers no legal authority in support

of the notion that her possession of a 2019 receipt operated to invalidate the subsequent

2020 no trespass orders issued by Menards, communicated to appellant by police officers

and management, and culminating in appellant’s commission of criminal trespass at

Menards upon her return and refusal to leave on September 4, 2020.

       {¶ 50} Review of the record reflects that all reasonable inferences, witness

credibility issues, and resolution of conflicts in the evidence, weigh in favor of appellee.

Appellant’s claim of a “set-up” has no support in the record of evidence. The record of

evidence is sufficient to convince a rational trier of fact that the essential elements of

criminal trespass were proven beyond a reasonable doubt.

       {¶ 51} We find that appellant’s conviction was supported by sufficient evidence.

       {¶ 52} Wherefore, we find appellant’s second assignment of error not well-taken.




10.
       {¶ 53} On consideration whereof, the judgment of the Oregon Municipal Court is

hereby affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App.R.

24.

                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       ____________________________
                                                       JUDGE
Thomas J. Osowik, J.
                                               ____________________________
Gene A. Zmuda, J.                                      JUDGE
CONCUR.
                                               ____________________________
                                                       JUDGE



       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




11.